Case 8:20-cv-02805-VMC-AAS Document 53 Filed 07/29/21 Page 1 of 11 PageID 1671




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION
 PAINTEQ, LLC,

       Plaintiff,

 v.                                         Case No. 8:20-cv-02805-VMC-AAS

 OMNIA MEDICAL, LLC,

     Defendant.
 _____________________________/


                        PAINTEQ’S
 RESPONSE IN OPPOSITION TO OMNIA’S MOTION FOR EXTENSION
   OF CLAIM CONSTRUCTION CASE MANAGEMENT DEADLINES


       Plaintiff/Counter-Defendant, PainTEQ, LLC, opposes Defendant/Counter-

 Plaintiff, Omnia Medical, LLC’s Motion, for Extension of Claim Construction Case

 Management Deadlines (Doc. 50.). PainTEQ (begrudgingly) recognizes that Omnia’s

 proposed amendment to add two new patents to this case should be allowed, but

 Omnia’s proposed schedule is far too long and open-ended. PainTEQ therefore

 submits a shorter and more definite revised schedule for the Court’s consideration.

 I.    Introduction

       For nearly two years, Omnia has been defaming PainTEQ in the marketplace

 by accusing PainTEQ of infringing Omnia’s intellectual property. When confronted

 by PainTEQ about these defamatory statements—and other misconduct—Omnia

 could not point to a single aspect of its intellectual property that PainTEQ was

 infringing. Omnia has refused to cease its defamatory conduct, thus forcing
Case 8:20-cv-02805-VMC-AAS Document 53 Filed 07/29/21 Page 2 of 11 PageID 1672




 PainTEQ to bring claims, including for defamation, in the Thirteenth Judicial

 Circuit Court for Hillsborough County, Florida. In a desperate attempt to concoct

 a truth defense, Omnia has filed a series of continuing patent applications, all of

 which have questionable validity and none of which are infringed by PainTEQ.

 Omnia has now indicated its intent to protract this litigation by adding claims for

 infringement of yet-to-be issued patents, thereby delaying resolution to PainTEQ’s

 defamation claims and enabling Omnia to continue causing direct, unquantifiable,

 reputation-related harm to PainTEQ in the marketplace.

       The following list of events helps clarify the current state of this case and

 provides context for Omnia’s motion:

  December 23, 2020 - The Court issued its Patent Scheduling Order (Doc. 27)

    and informed the parties that “in order to keep cases moving on track … the

    Court will not substantially move the dispositive motions deadline or the trial

    date.” (Doc. 28);

  January 29, 2021 - Omnia served its Disclosure of Asserted Claims and

    Preliminary   Infringement    Contentions      and   Accompanying    Document

    Production;

  February 26, 2021 - the deadline to add parties or amend pleadings passed

    (Doc. 27), and PainTEQ served its Preliminary Invalidity Contentions and

    Accompanying Document Production;

  March 26, 2021 - PainTEQ and Omnia exchanged Proposed Terms and Claim

    Elements for construction;

                                    Page 2 of 11
Case 8:20-cv-02805-VMC-AAS Document 53 Filed 07/29/21 Page 3 of 11 PageID 1673




  April 23, 2021 - Omnia received a Notice of Allowance for its D’568

    Patent.

  April 30, 2021 - the parties exchanged Preliminary Claim Constructions and

    Extrinsic Evidence;

  May 20, 2021 - Omnia received its Notice of Allowance on the ‘511

    Patent;

  May 21, 2021 - the parties begin conferring on their upcoming Joint Claim

    Construction and Prehearing Statement;

  May 28, 2021 - the parties filed their Joint Claim Construction and Prehearing

    Statement;

  June 14, 2021 - PainTEQ served its First Amended Invalidity Contentions;

  June 24, 2021 - Omnia and PainTEQ held an unsuccessful mediation;

  June 28, 2021 - Claim Construction Discovery closed;

  July 22, 2021 - Omnia confer with PainTEQ about the ‘511 Patent;

  July 23, 2021 – Omnia files its Motion to Extend Case Management

    Deadlines.

       Omnia has known exactly what claims the D’568 Patent and ‘511 Patent will

 contain since the notices of allowance were issued months ago. Rather than seek

 an amendment of the scheduling order then or otherwise make its intention to

 amend known so the case could proceed efficiently, Omnia waited until after much

 of claim construction had concluded to raise the issue, and now asks to start the



                                   Page 3 of 11
Case 8:20-cv-02805-VMC-AAS Document 53 Filed 07/29/21 Page 4 of 11 PageID 1674




 process over. What’s more, Omnia does not want to begin this do-over until

 September 30, 2021— over four months after the last notice of allowance issued.


 II.    It is within this Court’s discretion to deny Omnia’s Motion.

        Federal Rule of Civil Procedure 16(b)(4) states “[a] schedule may be

 modified only for good cause and with the judge’s consent.” This “good cause”

 standard “precludes modification unless the schedule cannot ‘be met despite the

 diligence of the party seeking the extension.’” Sosa v. Airprint Sys., Inc., 133 F.3d

 1417, 1418 (11th Cir. 1998) (quoting Fed. R. Civ. P. 16 adv. comm. note). The Court

 has broad discretion in deciding what constitutes “good cause.” See Lujan v. Nat’l

 Wildlife Fed’n, 497 U.S. 871, 896 n.5 (1990).

        It is not an abuse of discretion for a district court to deny motions to amend

 pleadings1 when there is undue delay or undue prejudice. Tech. Res. Servs., Inc.,

 134 F.3d at 1464 (affirming a district court’s denial of a motion to amend pleadings

 to add claims based on an undue delay by a party who was on notice of the

 possibility of its claim for four months and failed to bring it); see also Innova/Pure

 Water, Inc. v. Safari Water Filtration Sys., Inc., 381 F.3d 1111, 1124 (Fed. Cir.

 2004) (applying 11th Circuit law and affirming a district court’s denial of a motion

 for leave to amend pleadings where deadlines had passed, including the deadline

 to amend, and discovery was closed); Hinson v. Clinch Cty., Georgia Bd. of Educ.,


 1Though Omnia claims its Motion is not to amend its pleadings, Omnia dedicates the entire third
 section of the Motion to argue why this Court should “allow Omnia medical to amend its
 counterclaim to include causes of action for infringement of the ‘D568 and ‘511 Patents.” (Doc. 50,
 at 10–14).

                                           Page 4 of 11
Case 8:20-cv-02805-VMC-AAS Document 53 Filed 07/29/21 Page 5 of 11 PageID 1675




 231 F.3d 821, 826 (11th Cir. 2000) (affirming a district court’s denial of a motion

 to amend pleadings based on undue delay where the party seeking leave to amend

 was waiting on a decision from an administrative body, discovery closed, and

 dispositive motions were filed before the party sought leave to amend).

        That said, Omnia indicated during the meet and confer that if its Motion is

 denied, it will file a separate lawsuit asserting the same claims for patent

 infringement that it wants to inject into this case (which case will be related to this

 one and therefore assigned to this Court). That separate lawsuit would likely be

 consolidated with this case for at least some purposes to avoid duplication of effort

 and inconsistent results. Thus, while Omnia’s proposed amendment will frustrate

 the current schedule, denying the Motion outright would likely frustrate the

 ultimate goal of the schedule—getting this case to trial.


 III.   Omnia’s proposed deadlines are unnecessarily long.

        Some delay is inevitable if Omnia is allowed to amend. But Omnia’s

 proposed schedule compounds that delay in several key ways: (i) it builds in far too

 much time before restarting claim construction; (ii) it spaces events out even more

 than the current schedule (making the second iteration take longer than the first);

 and (iii) it does not address how the twelve non-patent claims are to proceed. This

 last point was of little consequence under the existing schedule, but PainTEQ is

 concerned that after Markman, Omnia will advocate for the non-patent portion of

 the case to proceed at an equally glacial pace.



                                      Page 5 of 11
Case 8:20-cv-02805-VMC-AAS Document 53 Filed 07/29/21 Page 6 of 11 PageID 1676




       Specifically, Omnia’s proposed deadlines extend the patent claims by nine

 months and are in direct contradiction to this Court’s Order on extending case

 management deadlines (Doc. 28). The Patent Scheduling Order (Doc. 27) requires

 claim construction briefing to conclude on August 26, 2021, and Omnia now

 suggests that the parties need an additional nine months—until May 25, 2022—to

 conclude claim construction briefing. That is far too much time to brief claims that

 are already known.

       For example, Omnia suggests that it needs until September 30, 2021 to

 provide its preliminary infringement contentions, four months after Omnia

 received a Notice of Allowance on the ‘511 Patent and fifty-one days after it issues.

 PainTEQ’s proposed revisions limit this unnecessary time frame to fourteen days

 after the ‘511 Patent issues (on August 10). Omnia has already determined that it

 believes PainTEQ infringes one or more claims of these new patents (hence its

 request to amend)—it does not need almost two months after the patent issues to

 produce a claim chart.

       Finally, Omnia’s proposed deadlines significantly expand the existing claim

 construction periods. For example, the Patent Scheduling Order provided Omnia

 ten days to respond to PainTEQ’s claim construction brief, but Omnia’s proposed

 deadlines now seek twenty days—twice as long as this Court previously approved.

 Importantly, Omnia has known about the ‘511 Patent since May 20, 2021, when the

 USPTO issued a Notice of Allowance. Omnia waited over two months before




                                     Page 6 of 11
Case 8:20-cv-02805-VMC-AAS Document 53 Filed 07/29/21 Page 7 of 11 PageID 1677




 conferring with PainTEQ and now indicating to this Court that the ‘511 Patent

 should be added to this litigation.


 IV.   PainTEQ’s proposed schedule allows for a timely trial.

       PainTEQ suggests limited revisions to the Court’s Patent Scheduling Order

 (Doc. 27) to account for the delays caused by Omnia’s amendment but to also bring

 this case to trial efficiently. This schedule is consistent with the Court’s preferences

 for both patent and non-patent cases, applicable rules, and the existing claim

 construction periods.



       Deadline or Event                  Existing           PainTEQ’s Proposal

 Mandatory Initial Disclosures           January 22,            January 22, 2021
 (under Fed. R. Civ. P. 26(a)(1))           2021
 Certificate of Interested Persons      December 23,           December 23, 2020
 and Corporate Disclosure                  2020
 Statement
 Motions to Add Parties or              February 26,            February 26, 2021
 Amend Pleadings                           2021
 Omnia shall serve Disclosure of         January 29,             August 24, 2021
 Asserted Claims and                        2021
 Preliminary Infringement
 Contentions and accompanying
 document production
 PainTEQ shall serve the                February 26,           September 21, 2021
 Preliminary Invalidity                    2021
 Contentions and accompanying
 document production
 Parties shall exchange Proposed       March 26, 2021            October 19, 2021
 Terms and Claim Elements for
 Construction



                                       Page 7 of 11
Case 8:20-cv-02805-VMC-AAS Document 53 Filed 07/29/21 Page 8 of 11 PageID 1678




 Parties shall exchange            April 30, 2021       November 16, 2021
 Preliminary Claim
 Constructions and Extrinsic
 Evidence
 Parties shall file Joint Claim    May 28, 2021         December 14, 2021
 Construction and Prehearing
 Statement
 Claim Construction Discovery      June 28, 2021         January 11, 2022
 shall be completed
 First Mediation Conference         July 6, 2021           July 6, 2021

 Omnia shall file Opening Claim    July 28, 2021        February 8, 2022
 Construction Brief
 PainTEQ shall file Claim         August 16, 2021       February 25, 2022
 Construction Opposition Brief
 Omnia shall file Claim           August 26, 2021         March 7, 2022
 Construction Reply Brief
 Claim Construction Hearing             TBD            [to be set after Claim
                                                      Construction briefing]
 Second Case Management                 TBD         [to be set on same date as
 Hearing                                            above - held immediately
                                                    after Claim Construction
                                                             Hearing]
 Factual Discovery Closes               TBD           60 days after Order on
                                                       Claim Construction
 Parties shall serve Opening            TBD            14 days after Factual
 Expert Reports                                          Discovery Closes
 Parties shall serve Amended or         TBD         14 days after Parties serve
 Supplemental Expert Reports                         Opening Expert Reports
 Expert Discovery Closes                TBD         30 days after Parties serve
                                                    Amended or Supplemental
                                                          Expert Reports
 Second Mediation Conference            TBD            [Court recommends
                                                     immediately after Expert
                                                    Discovery closes and before
                                                        summary judgment
                                                             briefing]



                                  Page 8 of 11
Case 8:20-cv-02805-VMC-AAS Document 53 Filed 07/29/21 Page 9 of 11 PageID 1679




 Last day to file summary                  TBD             30 days after Expert
 judgment motions                                           Discovery Closes
 Last day to file opposition to            TBD           21 days after Last Day to
 summary judgment motions                               File Summary Judgement
                                                                 Motions
 Last day to file replies to               TBD           14 days after Last Day to
 summary judgment motions                              File Opposition to Summary
                                                            Judgement Motions
 Parties shall file motions in             TBD            21 days before pretrial
 limine and Daubert motions                                     conference
 Parties shall file pretrial               TBD            7 days before pretrial
 statement and single set of                                   conference
 jointly proposed jury
 instructions and verdict form
 The Court will hold the pretrial          TBD                     TBD
 conference
 Trial Term Begins [district judge         TBD                     TBD
 trial terms begin on the first
 Monday of each month; trails
 before magistrate judges will be
 set on a date certain after
 consultation with the parties]
 Estimated Length of Trial               10 days                 10 days

 Jury/Non-Jury                             Jury                    Jury

 All Parties Consent to Proceed            No                       No
 Before Assigned Magistrate
 Judge


       PainTEQ’s proposed schedule cuts seventy-nine days off the schedule

 proposed by Omnia and it makes clear that the non-patent portions of the case

 should be proceeding expeditiously and in tandem with the patent claims. This

 latter point will avoid a situation where after Markman a party requests, say,

 twelve months to conclude fact discovery, which would put the trial in late 2023.


                                     Page 9 of 11
Case 8:20-cv-02805-VMC-AAS Document 53 Filed 07/29/21 Page 10 of 11 PageID 1680




 V.    Conclusion

       Although the Court likely has the discretion to deny Omnia’s motion

 outright, and it is tempting to advocate for that given the substantial delay this

 amendment will cause, PainTEQ wants this case to be resolved as quickly as

 possible and denying the amendment would likely work counter to that goal.

 PainTEQ therefore asks that the Court adopt PainTEQ’s proposed schedule (or

 something similar which the Court deems appropriate). PainTEQ would be happy

 to appear at a case management conference if that would assist the Court.


                                      HILL, WARD & HENDERSON

                                      /s/ Dave Luikart
                                      Gregory P. Brown
                                      Florida Bar No. 98760
                                      Ryan J. Leuthauser
                                      Florida Bar No. 99517
                                      David L. Luikart III
                                      Florida Bar No. 21079
                                      Stephen E. Kelly
                                      Florida Bar No. 29091
                                      Thomas J. Banks
                                      Florida Bar No. 1017731
                                      Ryan M. Guerin
                                      Florida Bar. No. 1011326
                                      HILL WARD HENDERSON, P.A.
                                      101 East Kennedy Boulevard
                                      Suite 3700
                                      Tampa, Florida 33602
                                      Tel: (813) 221-3900; Fax: (813) 221-2900
                                      Gregory.Brown@hwhlaw.com
                                      Ann-Marie.Hallett@hwhlaw.com
                                      Ryan.Leuthauser@hwhlaw.com
                                      Debra.Whitworth@hwhlaw.com
                                      Dave.Luikart@hwhlaw.com
                                      Michelle.Armstrong@hwhlaw.com


                                   Page 10 of 11
Case 8:20-cv-02805-VMC-AAS Document 53 Filed 07/29/21 Page 11 of 11 PageID 1681




                                    Stephen.Kelly@hwhlaw.com
                                    Julie.Mcdaniel@hwhlaw.com
                                    Thomas.Banks@hwhlaw.com
                                    Julie.Mcdaniel@hwhlaw.com
                                    Ryan.Guerin@hwhlaw.com
                                    Erika.Vap@hwhlaw.com
                                    Attorneys for PainTEQ, LLC




                                 Page 11 of 11
